Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




SARAH KUYKENDALL,


                            Appellant,

v.

MONAHANS HOUSING AUTHORITY,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 

No. 08-07-00262-CV

Appeal from the

County Court

of Ward County, Texas 

(TC# 4860)




MEMORANDUM OPINION

	This case is also before the Court on its own motion for determination whether the appeal
should be dismissed for want of prosecution due to Appellant's failure to pay the case filing fee. 
Finding that Appellant has failed to pay the required fee, we dismiss the appeal.
	Appellant filed her notice of appeal on September 11, 2007.  She did not pay the filing fee
as required by Tex.R.App.P. 5, nor did she establish her indigence in accordance with Tex.R.App.P.
20.1.  On September 14, 2007, the Clerk of the Court requested that Appellant pay the filing fee. 
On October 19, 2007, the Clerk made a second request for payment of the $175 filing fee.  The letter
informed Appellant that the fee had not been paid and that failure to pay the filing fee within twenty
days would result in dismissal of her appeal.  Appellant has not paid the filing fee.  Because
Appellant has failed to pay the requisite filing fee as directed by the Court, we dismiss the appeal
pursuant to Tex.R.App.P. 42.3(c).


January 17, 2008					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.